DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-7 and 9-21 are pending and presented for examination. Claims 1-7 and 9-11 were amended, claims 12-21 newly added, and claim 8 cancelled via the preliminary amendment dated 13 November 2019 which is acknowledged and entered.

Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Interpretations
In claim 16 “an organic solvent” is used twice and it is being construed as both organic solvents must be the same.

Claim Objections
Claim 16 is objected to because of the following informalities:  “power” should read --powder--.  
Claim 7 is objected to as it is a duplicate of independent claim 16.
Claim 11 is objected to as it recites “the graphene-tin oxide” in claim 1, this should read --a graphene-tin oxide--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Microwave-Assisted Synthesis of Graphene−SnO2 Nanocomposites and Their Applications in Gas Sensors” to Kim et al. (hereinafter, “Kim at __”; Kim was published on 18 August 2017 and names different authors than those named as instant inventors and is prior to the effective filing date of the PCT/KR2018/005651 of 17 May 2018 but after the unperfected (as 35 U.S.C. 119(e) is not met as there is no certified English translation) of 24 May 2017). 
Regarding claims 1-6, Kim discloses a method for manufacturing a graphene-tin oxide nanocomposite (Kim at 31668) comprising:
Dispersing powders of graphene and tin oxide (at a ratio of 0.05-99.5) in an organic solvent (ethanol; Kim at 31668 R col) to prepare a dispersion solution;
Drying the dispersed solution to obtain a powdery mixture (Id.); and
Irradiating the powdery mixture with microwaves (1 kW for 5 minutes) to obtain the graphene-tin oxide nanocomposite (Id.).
With respect to claim 9, primary and secondary tin oxide particles are disclosed (Kim at 31678 R col).
Concerning claim 10, interstitial doping is disclosed (Kim at 31679 L col).
Turning to claim 11, Kim discloses a gas sensor including a graphene-tin oxide nanocomposite (Kim at 31679 L col) comprising:
A substrate (silica, Kim at 31668 R col);
A gas sensing layer disposed on the substrate comprising the graphene-tin oxide nanocomposite having a solid content ratio of G:SnO2 of 0.5:99.5 and the tin atom is inserted at an interstitial site (supra); and
A conductive electrode disposed on one of the substrate and the gas sensing layer (Ti or Au, Kim at 31669 L col).
With respect to claim 12, interdigitated state is disclosed (Kim at “Figure 1”).
Turning to claims 13-15, the secondary tin oxide particles can be utilized (Kim at 31679 L col).
As to claims 7, 16 and 17, the rejection of claim 1 is hereby incorporated by reference, coating the composite in ethanol which is then coated onto a substrate is disclosed (Kim at “Figure 1”).
With respect to claims 18-21, these are equivalent to the rejection of claims 2-7, 9 and 10.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Ultrasensitive NO2 Sensor Based on Ohmic Metal-Semiconductor Interfaces of Electrolytically Exfoliated Graphne/Flame-Spray-Made SnO2 Nanoparticles Composite Operating at Low Temperatures” to Tammanoon et al. (hereinafter, ‘Tammanoon at __”).
Regarding claim 11, Tammanoon discloses a gas sensor for NO2 including a graphene-tin oxide nanocomposite (Tammanoon at “Figure 1”) comprising:
A substrate (silica, Id.);
A gas sensing layer disposed on the substrate and comprising a graphene-tin oxide nanocomposite having a solid content of 0.1-0.5:99.9-99.5 graphene to tin oxide and a tin atom inserted on an interstitial site (due to being doped); and
A conductive electrode disposed on one of the substrate and the gas sensing layer (Tammanoon at “Figure 1”).
As to claim 12, an interdigitated shape is formed (Tammanoon at 24340 L col).

Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Two-dimensional net-like SnO2/ZnO heteronanostructures for high-performance H2S gas sensor” to Fu et al. (hereinafter, “Fu at __”).
Regarding claims 11 and 13-15, Fu discloses a gas sensor (Fu at 1391 L col) comprising graphene-tin oxide nanocomposite (Fu at 1391 R col) comprising:
A substrate (ceramic tube, Id.);
A gas sensing layer disposed on the substrate and comprising a graphene-tin oxide nanocomposite having a solid content of the graphene to tin oxide ratio of 10 mg of graphene to 1600 mg of tin oxide (Id.) wherein the tin is at an interstitial site (as no substation doping is disclosed); and
A conductive electrode disposed on one of the substrate and the gas sensing layer (Id.) and a ZnO metal oxide secondary particle (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tammanoon in view of “Synthesis and Modification of Carbon Nanomaterials utilizing Microwave Heating” to Schwenke et al. (hereinafter, “Schwenke at __”).
Regarding claims 1 and 6, Tammanoon discloses a method of manufacturing a graphene-tin oxide nanocomposite (Tammanoon at 24340) comprising:
Dispersing graphene and tin oxide in an organic solvent to produce a diserpsed solution (Tammanoon at 24340 L col; alpha-terpineol (alcohol group));
Drying the dispersion solution to obtain a powdery mixture (Id.).
However, Tammanoon does not expressly state irradiating the powdery mixture with microwaves to obtain the graphene-tin oxide nanocomposite.
Tammanoon in a method of forming graphene materials (Tammanoon at “3.2.4. Graphene Composite Hybrid Materials) discloses usage of microwave heating (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tammanoon in view of the microwave heating of Schwenke. The teaching or suggested motivation in doing so being a short synthesis time (Id.).
As to claim 2, the graphene and tin oxide are in the powder form (Tammanoon at 24340 L col).
Concerning claim 3, graphene is added at 0.1-0.5 wt%, so 0.1:99.9 to 0.05:99.5 is utilized, Id.).
With respect to claims 4 and 5, 1000 W for 2 minutes can be used to avoid usage of a binder (Schwenke at 4129 L col).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tammanoon as applied to claim 1 above and in further view of KR20160023312 to Shim (hereinafter, “Shim at __”; cited and provided by applicants). 
Regarding claims 9 and 10, Tammanoon does not expressly state secondary and primary particle sizes (Interstitial doping is present inherently however).
Shim discloses in a method of forming graphene-tin oxide nanocomposite that aggregation of particles is desired (Shim at [0097]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tammanoon in view of the control of the aggregate size of Shim. The teaching or suggested motivation in doing so being control over the electron transfer rate (Id.).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tammanoon as applied to claim 11 above and in further view of Shim.
Regarding claims 13-15, Tammanoon does not expressly state secondary and primary particle sizes (Interstitial doping is present inherently however) nor usage of other oxides (Though tin oxide being a primary and secondary particle size would meet this requirement).
Shim discloses in a method of forming graphene-tin oxide nanocomposite that aggregation of particles is desired (Shim at [0097]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tammanoon in view of the control of the aggregate size of Shim. The teaching or suggested motivation in doing so being control over the electron transfer rate (Id.).

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tammanoon in view of Shim.
Regarding claims 1 and 6, Tammanoon discloses a method of manufacturing a graphene-tin oxide nanocomposite (Tammanoon at 24340) comprising:
Dispersing graphene and tin oxide in an organic solvent to produce a diserpsed solution (Tammanoon at 24340 L col; alpha-terpineol (alcohol group));
Drying the dispersion solution to obtain a powdery mixture (Id.).
However, Tammanoon does not expressly state irradiating the powdery mixture with microwaves to obtain the graphene-tin oxide nanocomposite.
Shim in a method of making graphene-tin oxide nanocomposites discloses usage of microwave energy (Shim at [0005]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tammanoon in view of the microwave usage of Shim. The teaching or suggested motivation in doing so being shorter synthesis time and homogenous nucleation (Id.).
As to claim 2, the graphene and tin oxide are in the powder form (Tammanoon at 24340 L col).
Concerning claim 3, graphene is added at 0.1-0.5 wt%, so 0.1:99.9 to 0.05:99.5 is utilized, Id.).
Turning to claims 9 and 10, aggregates are formed which meets primary and secondary particles (Shim at [0067]) and interstitial doping is there as no substation doping is disclosed.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The improved electrocatalytic activity of palladium/graphene nanosheets towards ethanol oxidation by tin oxide” discloses adding GO to ethylene glycol then tin chloride to it to form a graphene-tin oxide nanocomposite. This differs from that instantly claimed in that it is not tin oxide that is added to the dispersion. 

Conclusion
Claims 1-7 and 9-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759